                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE



  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )             NO. 3:07-CR-66
                                                   )
  DARRYL LAMONT DAVIS                              )



                                           ORDER

         Following a two-day jury trial, Davis was convicted of one count of bank robbery,

  two counts of Hobbs Act robberies, and three counts of using, carrying or brandishing a

  firearm in furtherance of crimes of violence [Doc. 100, Jury Verdict]. On November 19,

  2000, Davis was sentenced to a total of 762 months imprisonment [Doc. 125, Judgment].

  On direct appeal, the Sixth Circuit affirmed his judgment. United States v. Davis, 515 Fed.

  Appx. 486 (6th Cir. 2013). After his writ of certiorari to the Supreme Court was denied,

  Davis v. United States, 133 S. Ct. 2875 (2013), Davis filed a § 2255 motion for relief that

  was denied [Doc. 175, Order].

         Before the Court are defendant’s motions to indict in which he requests that the

  Court indict prosecutor Tracy Stone and all other government officials as well as his

  attorneys of record alleging they aided in covering up an illegally obtained evidence in

  his criminal case [Doc. 177, 192, 193]. Defendant cites to no authority that would allow

  the court to grant his request. Instead, the Supreme Court has held that “a private citizen

  lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”




Case 3:07-cr-00066-PLR-HBG Document 194 Filed 06/05/20 Page 1 of 2 PageID #: 1296
  Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Accordingly, the Court finds Davis’

  motions [Doc. 177, 192, 193] without merit and they are hereby DENIED.

         Davis is admonished that should he file any further motions seeking to indict the

  prosecutor and other government officials involved in his criminal case, those actions will

  be summarily dismissed.

        IT IS SO ORDERED.


                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                              2

Case 3:07-cr-00066-PLR-HBG Document 194 Filed 06/05/20 Page 2 of 2 PageID #: 1297
